      Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 1 of 13


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
BEVERLY E. LOEW
                                    :

     v.                             :   Civil Action No. DKC 19-3352

                                    :
DAI GLOBAL, LLC
                                    :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this failure-

to-hire/quasi-contractual     dispute   are   Plaintiff’s    “Motion   for

Leave to Amend Complaint and Motion for Reconsideration” (ECF No.

32), and her subsequent “Motion for Leave of the Court to Amend

the Documents She Filed on September 29, 2020 in Error with the

Version that were Meant to have been Filed.”         (ECF No. 36).     The

issues have been fully briefed, and the court now rules, no hearing

being deemed necessary.       Local Rule 105.6.       For the following

reasons, Plaintiff’s first motion for leave to amend will be

granted in part and denied in part, and her second motion for leave

to amend will be denied.

I.   Background

     The background of this litigation is documented in a previous

opinion.   (ECF No. 30); Loew v. Global, No. DKC 19-3352, 2020 WL

5369120 (D.Md. Sept. 8, 2020). In that opinion and attendant order

(ECF No. 31), issued on September 8, 2020, all of Ms. Loew’s claims

were dismissed except her unjust enrichment claim, but she was

invited to file a motion for leave to amend to plead quantum
         Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 2 of 13


meruit,     a   claim    she    had    suggested     for    the   first   time   in   a

responsive filing.        On September 29, 2020, Ms. Loew filed a motion

purporting      not     only    to    seek   leave    to    amend   but   also   “for

[r]econsideration.”1           (ECF No. 32).    The request to amend asks not

only to 1) add a claim of quantum meruit, but 2) to “amend the

facts of her complaint” with numerous ancillary facts added to the

complaint’s general allegations, and 3) to amend her prayer for

relief.     A supplemental, redline version of the proposed amended

complaint was filed on October 5 pursuant to a request under Local

Rule 103.6.c.         (ECF No. 34).

     On October 13, DAI filed its response, opposing the motion

for leave to amend on multiple fronts.                     (ECF No. 35).     Fifteen

days later, Ms. Loew filed both a reply to her first motion for

leave to amend (ECF No. 37), and a motion for leave of court to

amend a second time, citing a realization (upon reviewing DAI’s

response) that she had erroneously filed the wrong “document set”

along with her first motion.                 (ECF No. 36) (submitting a new

“corrected” version of her complaint, ECF No. 36-3).                       DAI filed

its opposition to the second motion for amendment on November 10.

(ECF No. 38).      Ms. Loew filed an unopposed motion for an extension


     1 DAI points out in response that the motion “does not clearly
articulate what Loew seeks reconsideration of.” (ECF No. 35, at
1). In her reply, Ms. Loew claims the “reconsideration” language
and what DAI has called its “vague reference to her dismissed claim
for conversion” (See ECF No. 32, at 1) were both unintentionally
included and “the result of a failure to properly save the motion
after editing it.” She concedes “it was not [her] intention to
seek reconsideration of any claim.” (ECF No. 37, at 1).
                                 2
       Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 3 of 13


of time on November 25 (ECF No. 39), and on November 27 filed her

reply to her second motion for leave to amend.            (ECF No. 41).

II.   Standard of Review

      The Rules provide that a party may amend a pleading as a

matter of course within 21 days of serving it.                 Fed.R.Civ.P.

15(a)(1).   Once the right to amend as a matter of course expires,

as it has in this case, “a party may amend its pleading only with

the   opposing   party’s   written   consent   or   the    court’s   leave.”

Fed.R.Civ.P. 15(a)(2).        “[A]fter the deadlines provided by a

scheduling order have passed, the good cause standard . . . must

be satisfied to justify the leave to amend.”         Ademiluyi, No. ELH-

12-0752, at *4 (quoting Nourison Rug Corp. v. Parvizian, 535 F.3d

295, 298 (4th Cir. 2008)).     Nevertheless, denial of leave to amend

should occur “only when the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the moving

party, or the amendment would be futile.” Johnson v. Oroweat Foods

Co., 785 F.2d 503, 509 (4th Cir. 1986); see also Mayfield v.

National Ass'n for Stock Car Auto Racing, Inc., 674 F.2d 369, 379

(4th Cir. 2012).    An amendment is futile if it could not withstand

a motion to dismiss.       See Perkins v. U.S., 55 F.3d 910, 917 (4th

Cir. 1995).      A complaint against an improper party would be

dismissed for failure to state a claim under Fed.R.Civ.P. 12(b).

CoStar Realty Info., Inc. v. Meissner, 604 F.Supp.2d 757, 767 n.3

(D.Md. 2009).


                                     3
            Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 4 of 13


III. First Motion for Leave to Amend

        In its opposition to Ms. Loew’s second motion, DAI expresses

confusion over whether Ms. Loew is seeking to withdraw her fist

motion for leave to amend.             (ECF No. 38, at 1).           In her latest

reply, however, Ms. Loew clarifies that both are meant to remain

pending and that she requests their “seriatim consideration.” (ECF

No. 41, at 2).          They will therefore be analyzed in order.2

        A.      Damages

        As a threshold matter, Ms. Loew’s requested amendment of her

prayer for relief will be denied as the relief she seeks is not

available by law.          Ms. Loew explains that she is no longer asking

for   the       expectation     damages    formerly   sought     under    the   now-

dismissed        breach   of    contract    claim    but   instead    seeks     DAI’s

disgorgement of the profit she estimates it made on the entire

USAID       project,    which   she   asserts   is    “between   $1,824,000      and

$2,480,000.”           (ECF No. 32-2, at 29-30).           The previous opinion

squarely        stated,   and   Defendant    reiterates,     relief      for   unjust

enrichment only allows recovery up to the “benefit realized and

retained by the defendant,” while the scope of quantum meruit

relief is “limited to ‘damages amounting to the reasonable value



        2
       DAI claims that Ms. Loew should have sought its consent
before seeking to add to her complaint beyond merely adding a
quantum meruit claim under “Local Rule 105(6)(d).” While DAI means
to cite to Local Rule 103.6.d, Ms. Loew’s alleged non-compliance
with the rule is not fatal, particularly here where the filing of
a motion for leave to amend had already been invited by the
previous opinion, albeit not in this way.
                                4
          Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 5 of 13


of the work performed.’”               Loew, 2020 WL 5369120, at *7-8 (D.Md.

Sept. 8, 2020) (citing T. Musgrove Constr. Co., Inc. v. Young, 840

S.E.2d 337, 341 (Va. 2020)); (ECF No. 35, at 7) (same).                            The

relevant metric in either standard is the value of the work

produced.       Disgorgement of the anticipated value of the entire

project is not a reasonable estimate of the value of the specific

and limited forms of work product produced by Plaintiff in the

project’s preliminary “bid” stage.               Neither of the two cases cited

by Plaintiff support a disgorgement remedy of this sort in a quasi-

contractual claim.3          The first motion for leave to amend, insofar

as   it     seeks     to   add    a    well-over      million    dollar   claim    for

disgorgement, will be denied.

      B.      New Facts

      With      all    but       her   quasi-contractual         claims   dismissed,

Plaintiff adds substantial color in the general allegations of her

complaint detailing the various understandings she had with Dr.

Bond leading up to her work on DAI’s proposal (see the redlined

complaint,      ECF    No.   34,       ¶¶   1-114),    and,     details   around   her

particular expertise “in Ukraine and with the types of tasks the


      3DAI uses its opposition to Ms. Loew’s second motion to
respond, in part, to Ms. Loew’s first reply, by pointing out that
Belcher v. Kirkwood, 383 S.E.2d 729 (Va. 1989) involved an unjust
enrichment claim by a woman seeking the recovery of money she lent
to a former partner and that Robertson v. Robertson, 119 S.E. 140
(Va. 1923) involved a fight over the earnest money in a failed
land deal and not an unjust enrichment or quantum meruit claim, at
all. Both are therefore inapposite to whether a company’s eventual
profits are available as a remedy for a quasi-contractual claim.
(ECF No. 38, at 5-6) (citing ECF No. 37, at 6).
                                 5
         Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 6 of 13


USAID mission sought to implement in the task order.” (ECF No. 32-

2, ¶ 110).      The new allegations similarly add speculation as to

how Ms. Benezet-Parsons, as DAI’s agent, is alleged to have

sabotaged Ms. Loew’s working relationship with Dr. Bond and her

involvement in the project that she helped to secure.               (See ECF

No. 34, ¶¶ 118-122).       In explaining these changes, she says that,

“She seeks not to offer any new, independent facts, but rather to

supplement her complaint with information DAI has admitted to

retaining” or is held by its agents.4        (ECF No. 32, at 2-3) (citing

Declaration of Dragan Vasilic, ECF No. 29, at 16-17).

     DAI argues that Ms. Loew’s “attempt to amend the ‘facts’

violates [Fed.R.Civ.P.] 8’s requirement that the complaint provide

a ‘short and plain statement of the claim showing that the pleader

is entitled to relief.’” (ECF No. 35, at 6) (citing Jarvis v.

Enterp. Fleet Servs. And Leasing Co., No. 2007-3385, 2008 WL

11367519, at *3-*4 (D.Md. Apr. 3, 2008)).           It asserts that “[n]ot

only does her proposed amended complaint fail to delete most of

the allegations that are no longer relevant to a claim for unjust

enrichment or quantum meruit, it seeks to add new irrelevant

allegations.”       (Id.) (citing ECF No. 32-2, ¶ 53).

     It is unclear what direct relevance many of these facts have

to Ms. Loew’s two potentially viable claims.                However, it is

equally unclear what prejudice DAI suffers by their inclusion.


     4 The motion seems to refer to Dr. Bond and Ms. Benezet-
Parsons as DAI employees.
                              6
        Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 7 of 13


The case sited by DAI, Jarvis v. Enterp. Fleet Servs. and Leasing

Co., No. 2007-3385, 2008 WL 11367519, at *3-*4 (D.Md. Apr. 3, 2008)

(emphasis added), suggests that an added “80 enumerated paragraphs

of rambling text” which “balloons the length of the length of the

complaint       six    fold”    is   “unduly   prejudicial”        by    forcing     the

Defendant to respond to it in light of Fed.R.Civ.P. 8(a).

       Here the added length of the amended complaint from the

original complaint is less than two-fold. (Compare the thirty-one-

paged ECF No. 32-2 with the twenty-four-paged ECF No.1).                        Unlike

in    Jarvis,    the    allegations      are   not    so    rambling      as   to   make

responding difficult.           What prejudice DAI would suffer is unclear

because as Ms. Loew states “there are no facts in the amended

complaint that will not be revealed in discovery.”                      Leave to amend

the added facts to the complaint’s general allegations will be

granted.

       C.      The Quantum Meruit Claim

       Despite the previous opinion’s declaration that Ms. Loew’s

addition of a quantum meruit claim would not be futile, Loew, 2020

WL 5369120, at *7, Plaintiff seems to negate her own attempt at

adding a claim for quantum meruit in her initial motion.                             She

seemingly treats claims of quantum meruit and unjust enrichment as

mutually exclusive by arguing that, “[w]hether Loew’s claim is

[one or the other] turns on the determination of . . . [w]hether

the    offer    of     work    product   by    Loew   and    the   acceptance       and

incorporation of it by DAI was precipitated by a request for Loew’s
                                          7
      Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 8 of 13


substantial work product.”     (ECF No. 32, at 9); (see also ECF No.

32-2, ¶ 124(d)).     In arguing that unjust enrichment “is readily

applicable to the facts of this case,” she concedes that “DAI did

not expressly request or seek out Loew’s services.”         (Id., at 7).

This seemingly concedes a central element of a quantum meruit

claim, which DAI seizes on in its response.          (ECF No. 35, at 4)

(citing Loew, 2020 WL 5369120, at *8).        Conceding this fact, DAI

argues, renders amendment of her complaint to include a claim for

quantum meruit futile.

     Nevertheless, Ms. Loew’s reply clarifies her belief that she

can, in fact, “reasonably support the element of quantum meruit

that involves a request for service from Respondent.”              As she

explains, DAI “did not request or seek out Petitioner’s services

in the first instance” because Dr. Bond offered her services as

part of the project proposal team; DAI did, however, reach out to

her at various times to secure her input and “analysis” portion of

“statement of work” and “pressed [her] frequently for dates on

which she would be able to travel to Kyiv to commence work,” as

“amplified in the amended complaint.”       (ECF No. 37, at 3) (citing

ECF no. 32-2, ¶¶ 69-72) (emphasis added).             While Ms. Loew’s

discussion of the proposed amended complaint confuses things, the

amended complaint itself does seem to allege sufficient facts

plausibly to support either a claim for unjust enrichment or

quantum meruit (if not both).      Her motion to amend her complaint

to include allegations of quantum meruit will be granted.
                                    8
          Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 9 of 13


IV.   The Second Motion for Leave to Amend

      Ms. Loew filed this motion for leave to amend at the same

time she filed her reply to DAI’s opposition, which DAI had filed

two weeks earlier, and almost exactly a month after she filed her

first motion for leave to amend.             (See ECF No. 36).       She claims

that the discovery was belated because the “erroneous documents”

in the first amended complaint were not caught until she began to

review DAI’s response.          She opted to correct her filing along with

her reply for “sake of efficiency,” but argues, “[i]t does not

appear to Petitioner that there are any issues in the correct

document set to which Respondent did not have an opportunity to

address.”      Therefore, she asserts, her motion should be granted as

“not being presented in bad faith or [with] any dilatory motive.”

(ECF No. 36, at 1-2) (citing Foman v. Davis, 371 U.S. 178 (1962)).

She begs leave to replace the “October 28 document set [the new

amended complaint] for the September 20 document set” in order to

ensure      “documents   that    are   as   free   of   extraneous   errors   as

Petitioner can manage.”           Such errors allegedly include not only

“typographical errors,” but any “references to any other topics

that were not addressed in full because they were not meant to be

addressed at all.”         She presents this as an effort to “mitigate”

these mistakes she says were caused by poor “version control,”

among other things.5        As with the first motion for leave to amend,


      5Outside of reference to reconsideration and a now-dismissed
conversion claim, it is entirely unclear what other “errors” were
                                 9
     Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 10 of 13


Ms. Loew argues that DAI has not suffered “undue delay or undue

prejudice” as it has not answered her complaint and as discovery

has not yet begun.

     Many of the factors counseling in favor of granting the first

leave to amend counsel against granting the second one.          To begin

with, here DAI is prejudiced because, as it points out, it has

already responded to her first motion for leave to file an amended

complaint.   The second amended complaint, for example, adds even

more “facts” to the first amended complaint, taking it from thirty-

one pages to fifty-two pages, a more than doubling of the original

twenty-four page complaint, and coming closer to the kind of

“[p]rejudice posed by lengthy and rambling amendment” in Jarvis.

2008 WL 11367519, at *3.6      This prejudice is mitigated somewhat

given that DAI largely just reiterates its arguments against both

the “amplification” of “facts” and Ms. Loew’s new prayer for



corrected. They are not readily apparent when the three versions
of the complaint are compared given the sheer volume and scope of
the changes between and among them.

     6  Belying any attempt to maintain a “short and plain”
statement as required by Fed.R.Civ.P. 8 are entries like the new
¶ 163 that includes an entire section of an excel spreadsheet that
Ms. Loew sent Ms. Benezet-Parsons to try to correct her
“misunderstanding” surrounding Plaintiff’s proper pay rate on the
project.    She also goes to great length to catalogue other
communications with Ms. Benezet-Parsons that she claims show her
wish to “continue dialog” around her future role in the project,
not “halt it.” (See ECF No. 36-3, ¶¶ 154-163). Nonetheless, it
is entirely unclear how such details further either her quantum
meruit or unjust enrichment claim except to front-load arguments
that go to the weight of her claims and are better suited for
discovery and for addressing thereafter.
                                10
      Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 11 of 13


disgorgement of DAI’s profit contained in both amended complaints.

(ECF No. 38, at 5-7).7

      More important is DAI’s claim that Ms. Loew does not seek

this amendment in good faith.          As DAI argues “this is not an

instance in which a plaintiff is legitimately seeking to amend a

complaint to cure deficiencies using newly obtained information.”

Ms.   Loew   argues    that,   in     light   of   DAI’s    “misstatement,

misinterpretation, distortion, and invention of fact” found in its

earlier motion to dismiss and reply, “it was not inappropriate to

clarify   and   amplify   secondary    and    ancillary    facts   to   avoid

confusion in the future.”      (ECF No. 41, at 5-6) (citing ECF Nos.

22-1 and No. 29).

      But key changes reveal that Ms. Loew actually was reacting to

arguments made in DAI’s opposition to her first motion for leave

to amend.    For instance, Ms. Loew has taken her former allegation

that “Respondent did not expressly request or seek out Petitioner’s

services” and added the phrase “in the first instance” and added

to the next sub-allegation that “[i]n some cases, she provided

work product and other input pursuant to a specific request by

Bond.”    (Compare ECF No. 32-2, ¶ 123 (a),(b) with 36-5, ¶ 221

(a),(b)).    Such additions seem only to further a reading of her


      7As DAI re-asserts the same central arguments from its first
opposition, Ms. Loew incorporates her first reply into her second,
as well. (ECF No. 41, at 3). DAI also argues under Local Rule
103.6.c that it was once again not consulted before Ms. Loew filed
her motion and adds that her reply was one day late. As before,
such technicalities are not fatal to consideration of her motion.
                                11
     Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 12 of 13


complaint she first articulated in her reply, filed on the same

day, and which she seemingly formulated in direct response to DAI’s

argument that she had negated her own quantum meruit claim.            (See

ECF No. 37, at 3).    Having similarly reviewed DAI’s attack of her

prayer for the project’s overall profit, she also seeks to bolster

her claim that such profit would never have been possible without

her input.   (See redlined second amended complaint, ECF No. 36-5,

“Relief Sought”).       In here and other amended sections, “[a]

comparison of her first and second proposed amended complaints

makes incredible any suggestion that the second proposed amended

complaint was simply an earlier version without certain changes

having been changed.”      (ECF No. 38, at 3).8

     While   her   first    amended   complaint   may   have   contained

typographical errors or arguments that Ms. Loew hoped to remove,

such errors were effectively addressed in both DAI’s opposition

and the clarifications in Plaintiff’s reply.          The other changes

seem to be nothing more than Ms. Loew’s attempts to move the goal

posts and plug the holes her opponent has revealed in her amended

complaint.    None of these changes would seemingly change the

outcomes of DAI’s substantive complaints with the three areas of

proposed amendment.    Yet there is little to be gained by allowing

Ms. Loew to attempt to side-step DAI’s response to its amended


     8 Ms. Loew submits two redlined versions of her newest
proposed complaint, one comparing it to her first proposed amended
complaint (ECF No. 36-4), and one comparing it to her original
complaint. (ECF No. 36-5).
                                12
     Case 8:19-cv-03352-DKC Document 42 Filed 12/07/20 Page 13 of 13


complaint through a request for further amendment while her first

leave to amend is pending, except to reward the kind of dilatory

and bad faith efforts that Fed.R.Civ.P. 15(a) seeks to bar.            Ms.

Loew’s second motion for leave to amend will be denied.

V.   Conclusion

     For the foregoing reasons, Plaintiff’s motion for leave to

amend and for reconsideration will be granted in part and denied

in part.   Plaintiff’s motion for leave to amend a second time will

be denied.   A separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   13
